Exhibit No. 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-3 (File No. 333-111503) and Form S-8 (File No. 333-36720, File No. 333-36722 and File No. 333-144689) of United Bancorporation of Alabama, Inc. of our report, dated March 29, 2011, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K for the year ended December 31, 2011. /s/ Mauldin & Jenkins, LLC Birmingham, Alabama March 29, 2012
